Citation Nr: 0020665	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-05 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to November 
1970.

The current appeal arose from a November 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines.  

The RO continued the 60 percent evaluation for inactive 
chronic pulmonary tuberculosis, Stage III, and denied 
entitlement to a TDIU.



The veteran did not submit a notice of disagreement as to the 
issue of an evaluation in excess of 60 percent for inactive 
chronic pulmonary tuberculosis, Stage III, and thus this 
claim is not otherwise considered part of the current 
appellate review.


FINDINGS OF FACT

1.  The highest level of education attained by the veteran is 
a college degree with additional training in refrigeration 
repair.

2.  The veteran has post-service work experience as a 
refrigeration repairman.  He is not currently working and 
reportedly last worked full time in 1995.

3.  The veteran is service connected for inactive chronic 
pulmonary tuberculosis, Stage III, which is currently 
evaluated as 60 percent disabling. 

4.  The competent and probative evidence of record does not 
show that the veteran's service-connected disability is of 
sufficient severity so as to prevent him from engaging in 
substantially gainful employment consistent with his 
educational attainment and occupational experience, and 
without regard to age or nonservice-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed his claim for entitlement to a TDIU in 
January 1998.  He reported occupational experience as a 
refrigeration repairman.  He reported he had completed four 
years of college.  He indicated he had last worked full-time 
in 1995.

A February 1997 VA outpatient treatment report shows the 
veteran was seen at the pulmonary clinic.  He complained of 
coughing without phlegm.  The veteran attributed it to the 
cold weather.  Examination of the lungs revealed no wheezing 
or rales.  The assessment was pulmonary tuberculosis.

A February 1998 VA examination report shows the veteran 
reported he had worked at one time as a farmer, but that 
following his military service, he learned about air 
conditioning repair.  The examiner stated the veteran engaged 
in this at the present time.  He noted the veteran had a 
productive cough and shortness of breath.

The examiner stated the veteran had not been hospitalized for 
six months or more for his pulmonary tuberculosis.  He noted 
that pulmonary function tests conducted in July 1994 and 
October 1996 showed severe obstructive ventilatory defect.

A pulmonary function test conducted at that time revealed 
FEV-1 of 40.48 percent of that predicted and FEV-1/FVC of 
60.87 percent.  Such readings were taken prior to the veteran 
using a bronchodilator.  Following use of the bronchodilator, 
FEV-1 was 50.48 percent of that predicted and FEV-1/FVC was 
69.34 percent.  The interpretation was that prior to using 
the bronchodilator, the veteran had severe obstruction and 
following the use of the bronchodilator, he had moderate 
obstruction.

In May 1998, the examiner concluded the veteran should still 
be employable based upon the moderate obstructive ventilatory 
pattern following the use of the bronchodilator.  He stated 
he should be maintained on adequate medication.  

The examiner added the veteran's job should not entail more 
than light manual labor with the opportunity for rest in 
between.

In a May 1998 tuberculosis (TB) Board review, the VA examiner 
stated that physical examination of the veteran revealed an 
unremarkable examination of the chest and lungs.  Sputum AFB 
smears and cultures were negative.  The examiner noted that 
spirometry showed severe obstructive ventilatory pattern with 
marked improvement post-bronchodilator.  He stated chest 
radiographs, the last one conducted in February 1998, showed 
residual scarring over both upper lungs, which had remained 
unchanged from December 1994 to February 1998.

The examiner concluded that following review of the clinical 
history, physical examination, sputum AFB smears and 
cultures, spirometry, as well as a series of chest 
radiographs, veteran had chronic bilateral, inactive 
pulmonary tuberculosis, Stage IV, with severe obstructive 
ventilatory pattern, which was responsive to bronchodilator.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
disability under various diagnoses are to be avoided.  
38 C.F.R. § 4.14. (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at least one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more.  The existence of 
nonservice-connected disabilities will be disregarded if the 
above stated percentage requirements are met and the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a) 
(1999).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (1999).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. § 
4.15 (1999).

In Fisher v. Principi, 4 Vet. App. 57, 59-60 (1993), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that in a claim for a TDIU, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. § 
4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  

Under 38 C.F.R. § 4.16(b) (1999), the Board must determine 
whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disability.  
See id.

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  

An unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.

Entitlement to individual unemployability must be established 
solely on the basis of impairment from service-connected 
disabilities.  38 C.F.R. § 3.341(a).  

Neither disability from nonservice-connected disabilities or 
due to advancing age may be considered.  38 C.F.R. §§ 
3.341(a), 4.19.

Under the provisions of 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  The veteran's work history 
and educational background are also given consideration.  The 
authorizing statutory provisions permit a combination of 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).

The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment.  Substantially gainful employment is "that which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore, 1 
Vet. App. at 358.

Notwithstanding, a grant of a total rating based on 
individual unemployability is dependent on a finding that the 
individual meeting the schedular requirements is unable to 
secure or follow substantially gainful employment as a result 
of service-connected disabilities.  

Specific attention is afforded the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all other factors having a bearing 
on the issue.  Determinations are made irrespective of the 
veteran's age, however.

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, and 4.16 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to a TDIU is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased or total rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

The veteran's assertions concerning the severity of his 
service-connected disability for the purpose of obtaining a 
TDIU (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for a TDIU 
is well grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the veteran was afforded the benefit of a 
comprehensive examination by VA to include a competent 
medical opinion by a VA medical professional.  There is no 
additional evidence the Board has been made aware of that has 
not already been requested and/or obtained.  Accordingly, no 
further assistance to the veteran is required.

The Board recognizes that the veteran's argument, as 
illustrated by the record, is that he is precluded from 
engaging in all forms of substantially gainful employment due 
to impairment from his service-connected disability of 
inactive chronic pulmonary tuberculosis, Stage III.

The Board notes that the veteran meets the requirements set 
forth in 38 C.F.R. § 4.16(a).  The veteran has a service-
connected disability that is evaluated as 60 percent 
disabling.  See id.  

After careful review of the evidence of record, the Board 
finds the preponderance of the evidence is against the 
veteran's claim for a TDIU.  The veteran alleges that he 
cannot work because of his inactive chronic pulmonary 
tuberculosis, Stage III.  Additionally, in his notice of 
disagreement, he stated he was also suffering from arthritis.

The Board notes that the veteran is not service connected for 
arthritis, and nonservice-connected disabilities are not to 
be considered when determining whether a TDIU is warranted.

No medical professional has stated that the veteran cannot 
work due to his service-connected inactive chronic pulmonary 
tuberculosis, Stage III.  In fact, there is evidence to the 
contrary.  

In the February 1998 examination report, the examiner stated 
specifically that the veteran was still employable based upon 
the findings in the pulmonary function test of moderate 
obstructive ventilatory pattern following the use of the 
bronchodilator.  The examiner noted the veteran should be 
maintained on adequate medication and that his job should not 
entail more than light manual labor with the opportunity to 
rest in between.  

The Board finds that the VA examiner's determination that the 
veteran is employable is the most probative evidence.  This 
examiner had the opportunity to examine the veteran, review 
the pulmonary function test results, review chest and lung x-
rays and the AFB smears and cultures, and determined that the 
veteran was able to work.  The veteran is self-employed, and 
thus he has the ability to rest when needed.

The Board notes the veteran has alleged that he is 
unemployable due to his service-connected inactive chronic 
pulmonary tuberculosis, Stage III.  He is competent to relate 
his perceptions of his disabling symptomatology for the 
purpose of the claim.  However, the evidence does not warrant 
a grant of a TDIU.  As a lay person, he is unable to express 
an opinion that he is, in fact, unemployable due to his 
service-connected inactive chronic pulmonary tuberculosis, 
Stage III.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Additionally, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusion as to 
whether the veteran has been rendered unemployable due to his 
service-connected disability of inactive chronic pulmonary 
tuberculosis, Stage III.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).



The Board places greater probative value on the reports of 
the most recent VA examination conducted by a health care 
professional than the veteran's assertion that he cannot 
work.

In this case, based on the medical evidence cited above, the 
Board cannot find that the veteran's service-connected 
inactive chronic pulmonary tuberculosis, Stage III, causes 
him to be unable to secure and follow a substantially gainful 
occupation.  Such determination is supported by the examiner 
who determined that the veteran was employable.

When the examination findings regarding the veteran's 
service-connected disability are considered in light of his 
self employment of refrigeration repair over the years, it 
becomes apparent that the evidence does not show that his 
service-connected disability of inactive chronic pulmonary 
tuberculosis, Stage III, alone prevents him from securing a 
gainful occupation.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potentially applicable 
versions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis upon which to assign a TDIU 
for the reasons discussed herein.

The evidence has clearly shown that the service-connected 
disability, when evaluated in light of the veteran's 
educational attainment and occupational experience, has not 
rendered him unable to obtain all kinds of substantially 
gainful employment.

Lastly, while the Board has considered the doctrine affording 
the veteran the benefit of any existing doubt, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of that matter 
on that basis.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to a TDIU is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

